 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11       LUIS ALBERTO VALENCIA PINEDA,1                            Case No. 1:19-cv-00260-DAD-EPG-HC

12                      Petitioner,                                ORDER VACATING JUNE 6, 2019
                                                                   FINDINGS AND RECOMMENDATION
13             v.                                                  (ECF No. 13)

14       KATHLEEN ALLISON,                                         ORDER DIRECTING PETITIONER TO
                                                                   FILE RESPONSE TO RESPONDENT’S
15                      Respondent.                                REPLY TO OBJECTIONS (ECF No. 19)

16                                                                 ORDER DIRECTING CLERK OF COURT
                                                                   TO AMEND CAPTION AND SEND
17                                                                 PETITIONER A COPY OF RESPONDENT’S
                                                                   REPLY TO OBJECTIONS
18

19            Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

20 pursuant to 28 U.S.C. § 2254. On June 6, 2019, the undersigned issued findings and

21 recommendation recommending that Respondent’s motion to dismiss be granted and the petition

22 be dismissed as untimely. (ECF No. 13). On November 22, 2019, Petitioner filed objections to

23 the findings and recommendation, arguing that he is entitled to equitable tolling. (ECF No. 18).

24 On December 2, 2019, Respondent filed a reply to the objections. (ECF No. 19).

25            The statutory limitation period is subject to equitable tolling if a petitioner demonstrates

26 “‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary
27   1
       When commencing this action, Petitioner listed his name as Luis Alberto Valencia. (ECF No. 1 at 1). Throughout
     this proceeding, various court documents have been returned as undeliverable because Petitioner’s name and CDC#
28   do not match. In his objections, Petitioner refers to himself as “Luis Alberto Valencia (Pineda).” (ECF No. 18 at 1).


                                                               1
 1 circumstance stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631,

 2 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). The petitioner bears the

 3 “heavy burden” of showing that he is entitled to equitable tolling. Chaffer v. Prosper, 592 F.3d

 4 1046, 1048 (9th Cir. 2010) (per curiam).

 5         Accordingly, the Court HEREBY ORDERS:

 6      1. The findings and recommendation issued on June 6, 2019 (ECF No. 13) is VACATED;

 7      2. Within thirty (30) days of the date of service of this order, Respondent shall file a

 8         response to Respondent’s reply to the objections;

 9      3. The Clerk of Court is DIRECTED to amend the caption to reflect Luis Alberto Valencia

10         Pineda as Petitioner; and

11      4. The Clerk of Court is DIRECTED to send a copy of Respondent’s reply to the objections

12         (ECF No. 19) to Petitioner.

13
     IT IS SO ORDERED.
14

15      Dated:    December 3, 2019                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
